BERANEK, Judge.
Appellant raises four points on appeal in seeking reversal of his conviction and sentence. We find these arguments meritless except for the point on retention of jurisdiction. Appellant was convicted of four counts of robbery and sentenced to a total of 120 years. The court retained jurisdiction over the first third of this 120-year sentence without stating with particularity the justification for retaining jurisdiction. At the sentencing hearing, the State was requested to submit an order detailing the justification for retention of jurisdiction. Although the State Attorney agreed to prepare the order, it is not present in the file and was apparently never submitted to the court for signature. Section 947.16(3)(a), Florida Statutes (1981), clearly requires a specific justification. The statute provides as follows:
In retaining jurisdiction for the purposes of this act, the trial court judge shall state the justification with individual particularity, and said justification shall be made a part of the order.
Thus, we remand to the trial court with instructions to either relinquish jurisdiction over the first third of the sentence or state with individual particularity the justification for retaining jurisdiction. See Oliver v. State, 414 So.2d 1087 (Fla. 2d DCA 1982). The conviction is affirmed and the matter remanded for further sentencing procedures.
AFFIRMED AND REMANDED.
DOWNEY and ANSTEAD, JJ., concur.